Citation Nr: 0320263	
Decision Date: 08/14/03    Archive Date: 08/25/03

DOCKET NO.  98-17 769A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for mechanical back 
pain.

2.  Entitlement to service connection for residuals of 
fracture, right ankle.

3.  Entitlement to service connection for right shoulder 
pain, including as a result of undiagnosed illness.

4.  Entitlement to service connection for bilateral knee 
pain, including as a result of undiagnosed illness.

5.  Entitlement to service connection for irritable bowel 
syndrome, including as a result of undiagnosed illness

6.  Entitlement to service connection for chronic fatigue, 
including as a result of undiagnosed illness.

7.  Entitlement to service connection for headaches, 
including as a result of undiagnosed illness

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel


REMAND

The veteran served on active duty from June 1983 to September 
1983, and from April 1987 to June 1991. This appeal arises 
from a June 1998 rating decision of the Department of 
Veterans Affairs (VA), Chicago, Illinois, regional office 
(RO).

In September 2000, a hearing was held in Chicago, Illinois, 
before the Board of Veterans' Appeals (Board) member 
rendering this decision, who was designated by the Chairman 
to conduct that hearing pursuant to 38 U.S.C.A. § 7107(c) 
(West 2002).

In December 2000 and November 2001, the case was remanded for 
additional development. Subsequently, the claims folder was 
returned to the Board.

The Board developed these issues for additional evidence in 
March 2003.  A determination has been made that additional 
development is necessary in the current appeal.  

Accordingly, further appellate consideration will be deferred 
and this case is REMANDED to the RO for the following 
actions:

Readjudicate the issues on appeal 
considering the evidence of record 
submitted after the September 2002 
supplemental statement of the case, 
including the March 2003 VA orthopedic 
and May 2003 VA psychiatric examination 
reports.  If the benefits sought on 
appeal are not granted to the veteran's 
satisfaction, the veteran and his 
representative must be furnished a 
supplemental statement of the case and be 
given the appropriate time period to 
respond before the claims file is 
returned to the Board for further 
appellate consideration.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




